TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00205-CR
NO. 03-02-00206-CR

NO. 03-02-00207-CR



Rosalee Cunningham, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 42,138, 45,518 & 45,850, HONORABLE JOE CARROLL, JUDGE PRESIDING






Rosalee Cunningham seeks to appeal from judgments of conviction for theft and
misapplication of fiduciary funds, and from an order revoking community supervision.  Sentence was
imposed in these causes on January 10, 2002.  The deadline for filing a motion for new trial was
therefore February 11, 2002.  Tex. R. App. P. 21.4(a).  The motions for new trial were filed February
15, 2002.  Because the motions for new trial were not timely, the notices of appeal filed March 22,
2002, also were not timely.  Tex. R. App. P. 26.2(a).  Under the circumstances, we lack jurisdiction
to dispose of the purported appeals in any manner other than by dismissing them for want of
jurisdiction.  Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).


The appeals are dismissed.


  
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   April 11, 2002
Do Not Publish